NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 09-4292
                                     ___________

                                   HARJOT SINGH,
                                             Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                      ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A074-875-022)
                    Immigration Judge: Honorable Henry S. Dogin
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 5, 2010

         Before: MCKEE, FUENTES and VAN ANTWERPEN, Circuit Judges

                              (Opinion filed: July 1, 2010)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Harjot Singh petitions for review of a decision of the Board of Immigration

Appeals (BIA). For the reasons below, we will deny the petition.

      Singh, a native of India, entered the United States in 1994 without inspection. In
1997, he adjusted his status to that of a permanent resident on a conditional basis based

on his marriage to a United States citizen. Singh and his wife divorced in October 2003.

In 2005, the District Director revoked Singh’s permanent resident status on the ground

that Singh had not established that he entered the marriage in good faith. Because his

permanent status had been revoked, Singh was charged as removable. Singh contested

removability and applied for a waiver of the joint filing requirement to remove the

conditions on his permanent resident status. After a hearing, the IJ denied Singh’s

application for a waiver and ordered Singh removed to India. The BIA dismissed Singh’s

appeal. It found no clear error in the IJ’s determination that Singh had failed to prove that

he married his ex-wife in good faith. Singh filed a timely petition for review.

       In order to remove the conditional basis of the permanent resident status, an alien

and his spouse must file a joint petition requesting removal of the conditional basis. 8

U.S.C. § 1186a(c)(1). If the alien fails to file a joint petition, the Attorney General may,

as a matter of discretion, remove the conditional basis if the alien shows that the marriage

was entered in good faith but has been terminated. See 8 U.S.C. § 1186a(c)(4)(B). We

lack jurisdiction to review the discretionary denial of waivers under 8 U.S.C.

§ 1186a(c)(4). Urena-Tavarez v. Ashcroft, 367 F.3d 154, 161 (3d Cir. 2004). Thus, we

may not address Singh’s argument that the IJ and the BIA improperly weighed the

evidence. However, we do retain jurisdiction to review constitutional claims or questions

of law. 8 U.S.C. § 1252(a)(2)(D).



                                              2
       Singh argues that the IJ erred by not requiring the government to produce the

investigator who wrote a report on which the government relied. Under 8 U.S.C.

§ 1229a(b)(4)(B), an alien shall have a reasonable opportunity to cross-examine witnesses

presented by the government. To the extent that Singh is arguing that he was denied due

process, we have jurisdiction over his claim. We review due process claims under a de

novo standard of review. Fadiga v.Attorney General, 488 F.3d 142, 154 (3d Cir. 2007).

An alien is entitled to a full and fair hearing of his claim and a reasonable opportunity to

present evidence. Singh v. Gonzales, 432 F. 3d 533, 541 (3d Cir. 2006). To succeed on a

due process claim, an alien must normally show substantial prejudice. Id.

       The investigator had gone to the apartment building listed as the residence of

Singh and his wife and had spoken to their neighbors. None of the neighbors knew of

Singh or his wife, and someone else’s name was on the door. The government indicated

at the hearing that the investigator no longer worked for the government. The BIA

concluded that the government made reasonable efforts to locate the investigator but had

determined that he was no longer employed by the Department of Homeland Security.

See Hernandez-Guadarrama v. Ashcroft, 394 F.3d 674, 681-82 (9th Cir. 2005)

(government may not use affidavit from absent witness unless it establishes that it was

unable to present the witness despite reasonable efforts); Ocasio v. Ashcroft, 375 F.3d

105, 107 (1st Cir. 2004) (same); Olabanji v. INS, 973 F.2d 1232, 1234-35 (5th Cir. 1992)

(same). Singh did not challenge the government’s assertion that the investigator was



                                              3
unavailable.

       The IJ took into account the landlord’s testimony that Singh lived at the apartment

for many years. The IJ observed that the substance of the investigative report was

actually consistent with Singh’s testimony that he drove a truck for a living and was often

away from home.

       But it is consistent with [Singh’s] story. If he is never around, comes in once in a
       while, it is not unreasonable for anybody to say I have not seen this guy around. I
       believe he had a lease, I believe that [Singh] may have dropped by once in a while,
       but all of this lack of knowledge about basic life with a wife, a cousin, not even
       knowing about the wife being arrested, convicted, jailed for a six-month period
       during this idyllic relationship between 1996 and ‘03, leads me to believe this is a
       sham.

A.R. at 73-74. Thus, the IJ did not rely on the investigator’s report to find that the

marriage was a sham. He was more troubled by Singh’s lack of knowledge of his wife’s

arrest history and the time she spent in jail. Therefore, Singh was not prejudiced by the

admission of the investigator’s report.

       Singh also claims that the IJ assumed the role of a handwriting expert in

questioning his ex-wife’s signature on a letter. However, the IJ explicitly disclaimed any

expertise in handwriting analysis and only observed that the signature on the letter was

very different from the signature on the joint tax returns Singh had submitted. The IJ did

not reject the letter based on his suspicions regarding her signature; rather, he discussed

and considered its content. In the letter, Singh’s ex-wife stated that she and Singh had

loved each other but things had not worked out between them. A.R. at 171. The IJ noted



                                              4
that she did not mention her arrests or drug abuse. He also pointed out that the ex-wife

stated that the marriage lasted “a couple of years” even though she and Singh were

married for seven years. A.R. at 12-13. Singh was not prejudiced by any comments the

IJ made about the signatures.

       For the above reasons, we will deny the petition for review.




                                             5